Title: From John Adams to John Taylor, 16 January 1815
From: Adams, John
To: Taylor, John



No. 28
Dear Sir
Quincy January 16 1815

Give me leave to add a few Words, on this Topick. I remember the Time when three Gentlemen, Thomas Hancock, Charles Apthorp and Thomas Green, the three most oppulent Merchants in Boston, all honourable virtuous and humane Men if united could have carried any Election, almost unanimously in the Town of Boston.
Harrington, whom I read forty or fifty Years Ago and Shall quote from Memory, being too old to hunt for Books and fumble over the leaves of Folios: has been called the Neuton in Politicks and Supposed to have made a great discovery, namely that Mankind are governed by the Teeth and that Dominion is founded on Property in Land. Mr. Locke and the French Œconomists countenance this opinion. Landed Gentlemen are generally not only Aristocrats, but Tories. What but Commerce, Manufactures Navigation and Naval Power Supported by a monied Interest, restrains them from establishing Aristocracies or Oligarchies as absolute arbitrary oppressive and cruel as any Monarchy ever was? What has annihilated the astonishing Commerce and Naval Power of Holland but the Influence of the landed Gentlemen in the Inland Provinces overbearing and outvoting the maritime Provinces? What is it, that prevents France from reducing and restraining, if not annihilating the Commerce Manufactures and Naval Power of Great Britain, but the landed Gentry, the Proprietors of Lands in France? Who nver would suffer commerce, Manufactures or Naval Power to grow in that Kingdom? Who would never permit Colbert or Neckar to hold Power, or even enjoy Popularity, but with the monied Interest? Yet these Gentlemen could never be Satisfied with the Number of Soldiers and Land Armies. No Expence, no exertion to increase the number of Officers and Soldiers in the Army could be too much. What, has prevented our beloved Country, to the Astonishment of All Europe, from having at this hour, a Naval Force amply Sufficient to burn Sink and destroy or bring capture into our Harbours all the Men of War that Britain has Sent or can Send to our Coasts, but the Landed Gentleman, the great and little Planters, the Yeomen and Farmers of The United States? Such it was in the beginning, is now, and I fear ever will be, world without End.
All these Considerations prove the mighty Influence of Property in human affairs. They prove the Influence of Birth too; for landed Property is hereditary, generally, all over the World.
Truth, Mr. Taylor, cannot be ridiculed into Error. Aristophanes could laugh Socrates out of his Life, but not out of his Merit or his Fame. You Seem to admit, that “Aristocracy is created by Wealth” but you seem to think it is “artificially,” not “naturally” so “created.” But if superior genius Birth, Strength, and Activity naturally  obtain Superior Wealth, and if Superior Wealth, has naturally Superior Influence in Society; where is the impropiety in calling the Influence of Wealth “natural.” I am not however biggoted to the epithet natural; and you may Substitute, the epithet “Actual” in the place of it, if you think it worth while.
“Alienation” you Say, “is the Remedy for an Aristocracy, founded on landed Wealth.” But Alienation only transfers the Aristocracy from one hand to another. The Aristocracy remains the Same. If Brutus transfer to Cassius, a Villa, or a Principality purchased by the unrighteous profits of Usury, Cassius becomes as influential an Aristocrat as Brutus was before. If John Randolph should manumit, one of his Negroes and alienate to him, his Plantation, that Negro would become as great an Aristocrat as John Randolph. And The Negro, John Randolph, Brutus and Cassius, were and are, and would be Aristocrats of a scarlet colour and a crimson die, if they could. Alienation therefore is no Remedy, against an Aristocracy founded on landed Wealth.
You Say, Sir, that “Inhibitions upon Monopoly, and Incorporation, are Remedies for Aristocracy founded on paper Wealth.” Here, Sir, once for all, let me Say, that you can write nothing too Severe for me, against “Paper Wealth. You may Say, if you please As Swift Says of Party, that it is the Madness of the Many for the Profit of the Few. You may call it a Swindler, a Pick pocked, a Pirate, a Thief, or a Robber, and I will not contradict you, nor dispute with you. But, Sir, how will you obtain your “Inhibitions upon Monopoly and Incorporation” when The Few are craving and the many mad for the same thing? When Democrats and Aristocrats all Unite, with perhaps only two or three exceptions, in urging these Monopolies and Incorporations to the last Extremity, and when every Man who opposes them is Sure to be ruined? Paper Wealth has been a Source of Aristocracy in this Country, as well as landed Wealth with a Vengeance. Witness the immense Fortunes, made per Saltum by Aristocratical speculations both in Land and Paper. In human affairs, Sir, We must consider, what is practicable as well as what is theoretical.
But, Sir, Land and Paper are not the only sources of Aristocracy. There are Master Shipwrights, Housewrights, Masons, &c &c &c who have each of them from twenty to an hundred Families in their employment and can carry a Posse to the Polls, when they will. These are not only Aristocrats, but a Species of Feudal Barons. What are Demagues and popular orators, but Aristocrats, Jack Cade and Wat Tyler were Aristorcrats, Calender and Paine were Aristocrats. Shaise and Fries were Aristocrats. Mobs never follow any but Aristocrats.
John Adams